DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 12, 15, 17, 32, 34, 35, 39, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarnall (U.S. 2,663,451).  Yarnall teaches a plug 10 (shown in figure 2) capable of being inserted into a storage container (capable of being inserted into an appropriately sized opening of a container) having an interior space comprising a body (figure 2), the body further including one or more malleable flanges 18 (col. 3 lines 3-12), means 20 in which to stabilize said body to the storage container in which said plug is inserted (col. 3 lines 69-73), and means 28 in which to insert and remove said plug from a storage container in which said plug is inserted (col. 3 lines 18-32).  The storage .

Regarding claim 4, the one or more malleable flanges 18 are located on the outer surface of said body (figure 2).

Regarding claim 6, said body has a depressed internal space (figure 2 at lead line 26) comprising a wall (internal surface of 14), an open end (upper end of cavity) and a base (at lead line 12), wherein said wall extends upward from said base creating a cup with in internal space (internal space at lead line 26), said means 20 in which to stabilize said plug 10 to the container includes a shoulder extending outward from the upper edge of the upward extending wall (at lead line 14) of said cup (cup defines cavity 26; figure 2).

Regarding claim 7, said shoulder 20 includes an outer circumference (between lead lines 22 and 16 in figure 2) equal to the inner circumference of the container. **Note that the container is not an element of the claimed invention.  The claims are drawn to the subcombination of the plug and not the combination of the plug and the container.**

Regarding claim 8, said shoulder includes an outer circumference (outer surface of 20 at lead line 20 in figure 2) greater than the inner circumference of the container at 32.  **Note that the container is not an element of the claimed invention.  The claims are drawn to the subcombination of the plug and not the combination of the plug and the container.**



Regarding claim 15, said means 28 in which to insert and remove said plug from a storage container in which said plug is inserted is a handle (col. 3 lines 18-32).

Regarding claim 17, said handle 28 extends upward from the base 12 of said body (figure 2).

Regarding claim 32, the plug is capable of being used with containers to store a variety of contents consisting of food, tobacco, cannabis, liquids and combinations thereof.  **Note that the container is not an element of the claimed invention.  The claims are drawn to the subcombination of the plug and not the combination of the plug and the container.**

Regarding claim 34, said plug may be used to remove some air from within a container in which said plug is inserted, prevent spillage, prevent freezer burn, prevent evaporation of volatile components, limit growth of aerobic bacteria or fungi, contain foul odors, determine doses of the contents of said body or cup, extinguish flames and reduce theft of internal contents (see col. 1 lines 52-55).

Regarding claim 35, said body is capable of being manufactured using a manufacturing process selected from the group consisting of ejection molding, 3D printing, rotational molding, injection molding, thermoforming, compression molding, blow molding, reaction injection molding, vacuum casting and resin casting.  Claim 35 is a product claim with a process of making limitation. It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 39, said plug is capable of being manufactured using a manufacturing process selected from the group consisting of one-shot molding, two-shot molding, or multi-material injection molding. Claim 39 is a product claim with a process of making limitation. It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 44, said plug is capable of being manufactured using a manufacturing process selected from the group consisting of one-shot molding, two-shot molding, or multi-material injection molding. Claim 44 is a product claim with a process of making limitation. It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 45, Yarnall teaches a freshness plug 10 comprising a solid round body (figure 1) having an internally depressed section (which defines cavity 26), a protrusion 28 extending from the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yarnall (U.S. 2,663,451) in view of Richter (U.S. 1,209,759). Yarnall discloses the claimed invention except for the match pad.  Richter teaches that it is known to provide a closure with a match pad on the inside surface (see element 23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plug of Yarnall with a match pad on an inner surface, as taught by Richter, in order to provide a roughened surface at which a match can be lit.

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Yarnall (U.S. 2,663,451) in view of Stull et al. (U.S. 2005/0242054). Yarnall discloses the claimed invention except for .

Regarding claim 47, the gripping ridges of the modified invention enable insertion and removal of the plug from a top of a container.

Regarding claim 48, the shoulder extends off an external circumference of the open end of the solid round body to engage the top of the container (figure 2).

Allowable Subject Matter
Claims 3 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. The amendment filed November 12, 2021 is sufficient to overcome the rejection under 35 U.S.C. 112, set forth in the previous Office Action.
Applicant argues that Yarnall does not teach a storage compartment.  It is the examiner’s position that the claims currently do not set forth sufficient structure that would define the storage compartment over the cavities taught in Yarnall.  It is the examiner’s position that the storage .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736